Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/517,718 which was filed on 7/22/2019. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming a computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 9-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas et al. (US2017/0140049), hereinafter Chefalas, in view of Blaschke et al. (US2004/0003346), hereinafter Blaschke.

Regarding Claim 1:
Chefalas teaches:
A method comprising: presenting, by one or more computer processors, a plurality of web pages in a web browser to a user (Chefalas, figure 1, [0003, 0019, 0030], note processor, note logging webpages displayed in a browser to the user); 
navigating, by one or more computer processors, one or more web pages of the plurality of webpages (Chefalas, [0030, 0037], note displaying the webpage, note the associated URL); 
storing, by one or more computer processors, a browsing history of the user of recently presented web pages (Chefalas, [0019, 0030], note the users browsing history is recorded and can be examined in a number of ways including by time of day; note the log is stored); 
determining, by one or more computer processors, whether a dwell time of the user on a first web page of the one or more web pages exceeded a threshold time (Chefalas, [0030, 0034], note determining that the user has viewed the webpage for a threshold amount of time); and 
responsive to determining that the dwell time of the user on the first web page did exceed the threshold time, adding, by one or more computer processors an of-user-
While Chefalas teaches storing and searching a user’s browser’s history, Chefalas doesn’t specifically teach navigating the webpages by following at least one hyperlink as well as the browsing history being stored as a chronological list.  However, Blaschke is in the same field of endeavor, information retrieval, and Blaschke teaches:
presenting, by one or more computer processors, a plurality of web pages in a web browser to a user (Blaschke, figure 1, [0015], note processor, note web browsing for present web pages);
navigating, by one or more computer processors, one or more web pages of the plurality of webpages by following at least one hyperlink provided in the one or more web pages (Blaschke, figure 2 and 4, [0032, 0034, 0038], note navigating the webpages based on the hyperlink provided in the web pages)
storing, by one or more computer processors, a browsing history of the user as a chronological list of recently presented web pages (Blaschke, figure 2 and 4, [0032, 0034], note the browsing history is stored sequentially, e.g. a chronological list)
determining, by one or more computer processors, whether a dwell time of the user on a first web page of the one or more web pages exceeded a threshold time (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note determining if the webpage was displayed for a minimum amount of time); 


Regarding Claim 2:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to determining that the dwell time of the user on the first web page did not exceed the threshold time, presenting, by one or more computer processors, a new web page to the user (Chefalas, [0030, 0034], note the log of the users browsing history only consists of webpages that were viewed by the user for more than a threshold amount of time, therefore if it was determined that the dwell time did not exceed the threshold time the webpage would not be logged and a different webpage would be presented to the user in the results of searching the users browsing history) (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note that if the minimum dwell time is not meet a new web page is presented when going back or forward through the history).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Regarding Claim 3:

Chefalas as modified further teaches:
receiving, by one or more computer processors, an input from the user, wherein the input from the user is one of an enhanced back command and an enhanced forward command, and wherein the enhanced forward command is active when the enhanced back command is utilized (Blaschke, abstract, figures 4 and 5, [0035], note the back and forward buttons are used to navigate through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back and forward commands); 
responsive to receiving the input from the user, searching, by one or more computer processors, the browsing history of the user for a most recent occurrence of the of-user-interest tag (Chefalas, [0012, 0014 0016], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag), wherein: 
the browser history is searched backwards when the input is the enhanced back command (Chefalas, [0012, 0014 0016], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag) (Blaschke, abstract, figures 4 and 5, [0035], note the back button is used to navigate back through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back command);  and 
the browser history is searched forwards when the input is the enhanced forward command (Blaschke, abstract, figures 4 and 5, [0035], note the forward button is used 
responsive to locating the most recent occurrence of the of-user-interest tag, presenting, by one or more computer processors, a web page associated with the most recent occurrence of the of-user-interest tag (Chefalas, [0012, 0014 0016, 0037], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Regarding Claim 4:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to not locating the most recent occurrence of the of-user-interest tag, presenting, by one or more computer processors, a most recent web page stored to the browser history of the user (Chefalas, [0012, 0014 0016, 0037], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag) (Blaschke, abstract, figures 4 and 5, [0035], note the back and forward buttons are used to navigate through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 2 respectively, except claim 10 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 2 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 2.

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 3 is 

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 17 discloses substantially the same limitations as claim 1 respectively, except claim 17 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 1 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 1.

Claim 18 discloses substantially the same limitations as claim 2 respectively, except claim 18 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 2 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 2.

Claim 19 discloses substantially the same limitations as claim 3 respectively, except claim 19 is directed to a system comprising one or more computer processors 

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 4 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke and Moore et al. (US2010/0115451), hereinafter Moore.

Regarding Claim 5:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
restricts the enhanced back command to web pages in the browser history of the user that include a same tab indicator as a current tab active in the web browser (Blaschke, abstract, figures 4 and 5, [0035], note the back and forward buttons are used to navigate through the browsing history of the currently active tab and will not reference 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches searching and navigating through a user’s browsers history, Chefalas as modified doesn’t specifically teach adding, by one or more computer processors, a tab indicator to each web page in the browser history of the user, wherein: the tab indicator indicates which tab in a web browser with a plurality of tabs each web page is located; and the tab indicator restricts the enhanced back command to web pages in the browser history of the user that include a same tab indicator as a current tab active in the web browser. However, Moore is in the same field of endeavor, information retrieval, and Moore teaches:
adding, by one or more computer processors, a tab indicator to each web page in the browser history of the user (Moore, figure 4c, [0037, 0049, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, that the web pages are associated with and is interpreted as a tab indicator), wherein: 
the tab indicator indicates which tab in a web browser with a plurality of tabs each web page is located (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, that the web pages are associated with and is interpreted as a tab indicator); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Moore as modified because this would improve navigation and history storage between tabs.

Regarding Claim 6:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to determining that the change in the web browser has occurred, adding, by one or more computer processors, the web page of the web browser associated with the most recent web page viewed by the user (Blaschke, figure 2 and 4, [0032, 0034], note the browsing history is stored sequentially, e.g. a chronological list);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

determining, by one or more computer processors, whether a change from a first tab to a second tab in the web browser has occurred (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, note determining a change from the old tab to the new); and 
responsive to determining that the change from the first tab to the second tab in the web browser has occurred, adding, by one or more computer processors, a tab pointer to the web page in the first tab of the web browser associated with the most recent web page viewed by the user (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, note determining a change from the old tab to the new and adding to the history).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Moore as modified because this would improve navigation and history storage between tabs.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 6 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 6.

Claim Rejections - 35 USC § 103

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke and Yadav et al. (US2018/0025050), hereinafter Yadav.

Regarding Claim 7:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
the dwell time of the user is based on one of an amount of time the user viewed the first web page and a camera monitoring the user (Chefalas, [0030], note viewing time is determined by a camera monitoring the user viewing the first webpage) 
the amount of time the user viewed the first web page is determined by at least one of a time touch input was received on a touchscreen, a time speech input was received by an audio interface, a time cursor input was detected in a user interface, and a time page scrolling was detected in the user interface (Chefalas, [0030], note viewing time is determined by a camera monitoring the user viewing the first webpage, note tracking the users eyes is interpreted as detecting page scrolling) (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note determining if the webpage was displayed for a minimum amount of time by a user action such as by clicking a link or button, which is interpreted as either a touchscreen input or cursor input); and 
the camera monitoring the user determines a tracking of facial movements of the user, a counting of eye blinking of the user, and a tracking of eye motion of the user (Chefalas, [0030, 0035], note the camera tracking the facial movements and the eye motions of the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches monitoring the user to determine if they are viewing the webpage, Chefalas as modified doesn’t specifically teach a counting of eye blinking of the user; However, Yadav is in the same field of endeavor, monitoring user engagement, and Yadav teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Yadav as modified because this would improve the systems performance of tracking user facial expressions and viewings (Yadav, [0065]).

Claim 15 discloses substantially the same limitations as claim 7 respectively, except claim 15 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 7 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke and Raman et al. (US2009/0292656), hereinafter Raman.

Regarding Claim 8:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches the minimum time is configurable, Chefalas as modified doesn’t specifically teach the threshold is variable based on a content of the web page being viewed; However, Raman is in the same field of endeavor, information retrieval, and Raman teaches:
the threshold is variable based on a content of the web page being viewed (Raman, [0026], note monitoring user activity and deriving rules based on the monitored user activity such as the time spend reading political content. When combined with the previously cited references this would be used to adjust the minimum threshold time based on the content of the web page, such as the example political content).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Raman as modified because this would improve the relevancy of the content stored.

Claim 16 discloses substantially the same limitations as claim 8 respectively, except claim 16 is directed to a computer program product comprising one or more computer readable storage media (Chefalas, figure 1, note storage), while claim 8 is 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/11/2022.
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152